PARR, J., dissenting: I respectfully dissent. The majority opinion runs counter to a long line of analogous cases going back to 1931. See Miller-Pocahontas Coal Co. v. Commissioner, 21 B.T.A. 1360 (1931). Such a drastic change is not required to deal with the problem posed by a petitioner who has failed to answer his mail or to appear at trial, where, as here, Congress has imposed on respondent the burden of proof. Sec. 6902(a); Rule 142(d). The current rules of this Court already afford respondent a wide range of procedures for obtaining judgment in his favor if he wishes to avoid putting on his case. Rule 37(c) provides one simple and quick remedy. Where petitioner does not file a reply to respondent’s affirmative allegations, such allegations are generally deemed denied. However, respondent has 45 days to move that specified allegations in the answer be deemed admitted. That motion may be granted unless the required reply is filed within the time directed by the Court. Respondent can use the admitted allegations to meet his burden of proof. See Gilday v. Commissioner, 62 T.C. 260 (1974). Here, however, petitioner filed a reply denying respondent’s affirmative allegations. Where Rule 37(c) is of no help to respondent, as in this case, he can look to Rule 90. A request for admissions may be served at any time between 31 days after joinder of issue and 75 days before the date set for call of the case from a trial calendar. Under Rule 90(c) each matter is deemed admitted unless, within 30 days after service, petitioner denies, asserts reasons why he cannot admit or deny, or objects. A petitioner’s deeméd admissions may thus provide a valid basis for finding respondent’s burden has been met, and the case can be decided on respondent’s motion for summary judgment. Doncaster v. Commissioner, 77 T.C. 334 (1981). After a trial notice is issued, and up to 45 days before the trial calendar, respondent can invoke Rule 91(f) and move to compel stipulation. This is more cumbersome than a request for admissions and requires the involvement of the Court. Nevertheless, it is a relatively simple procedure where petitioner refuses to respond. We may enter an order deeming facts admitted. Again, such facts can then form the basis for a decision for respondent. If respondent has failed to timely pursue any of these remedies, he can put on his proof in a one-sided trial. I do not regard such a trial as “an indulgence of archaic manners” or a “one-act pantomime.” This Court has often declined to find for respondent solely on the ground that respondent has not met his burden of proof. Bare allegations by respondent, however well pleaded, are not competent evidence. Respondent should not be allowed to ignore the rules and then seek a default judgment as a substitute for preparing his case. I share Judge Williams’ concern for the enormous backlog that plagues the Court, as well as his frustration with petitioners who waste our time. However, I believe the answer lies in encouraging respondent to use the tools we have provided to meet his burden, rather than allowing him to escape that burden entirely. Chabot, J., agrees with this dissent.